Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
(i) With regard to claim 2 (line 10), the term "a_first" should be changed to the term --a first--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,490,217 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 2 of the instant application are all found in claims 1-7 of U.S. Patent No. 10,490,217 B2 (cf. claim 2 of the instant application, with claims 1-7 of U.S. Patent No. 10,490,217 B2).
Both claim 2 of the instant application and claim 1 of U.S. Patent No. 10,490,217 B2 include, a disk device comprising: a recording medium; a first actuator assembly including a first actuator block rotatably supported on a support shaft via a first bearing unit, a (first) suspension assembly extending from the first actuator block, and a (first) magnetic head; a second actuator assembly including a second actuator block rotatably supported on the support shaft via a second bearing unit, a (second) suspension assembly extending from the second actuator block, and a (second) magnetic head.
Claim 2 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft in a coaxial manner, and one or more ball bearings disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft in a coaxial manner, and one or more ball bearings disposed between the support shaft and the second sleeve, which is found in claim 2 of U.S. Patent No. 10,490,217 B2.
Moreover still, claim 2 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft, and a first ball bearing (one or more ball bearings) disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft, and a second ball bearing (one or more ball bearings) disposed between the support shaft and the second sleeve, the first sleeve includes an annular end portion (which corresponds to the claimed "annular first step" of claim 1 of U.S. Patent No. 10,490,217 B2) protruding toward the second sleeve with respect to the first ball bearing and opposed to the second sleeve with a gap therebetween (corresponding to the claimed gap between the second end surface of the second sleeve, and the annular first step of U.S. Patent No. 10,490,217 B2).
As such, since the language of claim 2 of the instant application is readily found in claims 1-3 of U.S. Patent No. 10,490,217 B2, claim 2 is anticipated by claims 1-7 of U.S. Patent No. 10,490,217 B2.
Moreover, claim 2 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
As per claim 3 of the instant application, the recitation of "wherein the second sleeve includes an annular end portion protruding toward the first sleeve with respect to the second ball bearing and opposed to the first sleeve with a gap therebetween" corresponds structurally to the claimed "the second sleeve includes a second end surface opposed to the first step with a gap therebetween, and an annular second step (annular end portion) which projects from the second end surface and is located coaxial with the support shaft" (as set forth in claim 1 of U.S. Patent No. 10,490,217 B2, as well as the limitation of the second ball bearings provided for in claim 1 of U.S. Patent No. 10,490,217 B2.
Claim 5 of the instant application, corresponds to the limitations set forth in claim 1 of U.S. Patent No. 10,490,217 B2 (e.g., including "the second step overlaps the first step in a radial direction", etc.)

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,607,640 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 2 of the instant application are all found in claims 1-3 of U.S. Patent No. 10,607,640 B2 (cf. claim 2 of the instant application, with claims 1-3 of U.S. Patent No. 10,607,640 B2).
Both claim 2 of the instant application and claim 1 of U.S. Patent No. 10,607,640 B2 include, a disk device comprising: a recording medium; a first actuator assembly including a first actuator block rotatably supported on a support shaft via a first bearing unit, a (first) suspension assembly extending from the first actuator block, and a (first) magnetic head; a second actuator assembly including a second actuator block rotatably supported on the support shaft via a second bearing unit, a (second) suspension assembly extending from the second actuator block, and a (second) magnetic head.
Claim 2 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft in a coaxial manner, and one or more ball bearings disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft in a coaxial manner, and one or more ball bearings disposed between the support shaft and the second sleeve, which is found in claim 2 of U.S. Patent No. 10,607,640 B2.
Moreover still, claim 2 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft, and a first ball bearing (one or more ball bearings) disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft, and a second ball bearing (one or more ball bearings) disposed between the support shaft and the second sleeve, the first sleeve includes an annular end portion (which corresponds to the claimed "annular first step" of claim 3 of U.S. Patent No. 10,607,640 B2) protruding toward the second sleeve with respect to the first ball bearing and opposed to the second sleeve with a gap therebetween (corresponding to the claimed gap between the second end surface of the second sleeve, and the annular first step of U.S. Patent No. 10,607,640 B2).
As such, since the language of claim 2 of the instant application is readily found in claims 1-3 of U.S. Patent No. 10,607,640 B2, claim 2 is anticipated by claims 1-3 of U.S. Patent No. 10,607,640 B2.
Moreover, claim 2 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
As per claim 3 of the instant application, the recitation of "wherein the second sleeve includes an annular end portion protruding toward the first sleeve with respect to the second ball bearing and opposed to the first sleeve with a gap therebetween" corresponds structurally to the claimed "the second sleeve includes a second end surface opposed to the first step with a gap therebetween, and an annular second step (annular end portion) which projects from the second end surface and is located coaxial with the support shaft" (as set forth in claim 3 of U.S. Patent No. 10,607,640 B2, as well as the limitation of the second ball bearings provided for in claim 2 of U.S. Patent No. 10,607,640 B2.
Claim 4 of the instant application, corresponds to the limitations provided for in at least claim 1 of U.S. Patent No. 10,607,640 B2.   
Claim 5 of the instant application, corresponds to the limitations set forth in claim 3 of U.S. Patent No. 10,607,640 B2 (e.g., including ""the second step overlaps the first step in a radial direction", etc.)

	Claims 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,762,921 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 2 of the instant application are all found in claims 1-10 of U.S. Patent No. 10,762,921 B1 (cf. claim 2 of the instant application, with claims 1-3 of U.S. Patent No. 10,762,921 B1).
Both claim 2 of the instant application and claim 1 of U.S. Patent No. 10,762,921 B1 include, a disk device comprising: a recording medium; a first actuator assembly including a first actuator block rotatably supported on a support shaft via a first bearing unit, a (first) suspension assembly extending from the first actuator block, and a (first) magnetic head; a second actuator assembly including a second actuator block rotatably supported on the support shaft via a second bearing unit, a (second) suspension assembly extending from the second actuator block, and a (second) magnetic head.
Claim 2 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft, and a first ball bearing disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft, and a second ball bearing disposed between the support shaft and the second sleeve, which is found in claim 1 of U.S. Patent No. 10,762,921 B1.
Additionally claim 2 of the instant application further recites, the first sleeve includes an annular end portion (which corresponds to the claimed "annular rib" of claim 1 of U.S. Patent No. 10,762,921 B1) protruding toward the second sleeve with respect to the first ball bearing and opposed to the second sleeve with a gap therebetween (corresponding to the claimed gap between the second end surface of the second sleeve, and the overlapping (in the radial direction) annular ribs of claims 1, 2 and 3 of U.S. Patent No. 10,762,921 B1).
As such, since the language of claim 2 of the instant application is readily found in claims 1-3 of U.S. Patent No. 10,762,921 B1, claim 2 is anticipated by claims 1-3 of U.S. Patent No. 10,762,921 B1.
Moreover, claim 2 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
As per claim 3 of the instant application, the recitation of "wherein the second sleeve includes an annular end portion protruding toward the first sleeve with respect to the second ball bearing and opposed to the first sleeve with a gap therebetween" corresponds structurally to the claimed annular rib which is located on each of the first and second end surfaces of their respective selves, overlapping and with a gap disposed therebetween (as set forth in claim 2 of U.S. Patent No. 10,762,921 B1)
Claim 5 of the instant application, corresponds to the limitations set forth in claim 3 of U.S. Patent No. 10,762,921 B1 (e.g., including the claimed annular rib which is located on each of the first and second end surfaces of their respective selves, overlapping and with a gap disposed therebetween (as set forth in claim 2 of U.S. Patent No. 10,762,921 B1).

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 11,114,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 2 of the instant application are all found in at least claims 3-4 of U.S. Patent No. 11,114,118 B2 (cf. claim 2 of the instant application, with claims 3-4 of U.S. Patent No. 11,114,118 B2).
Both claim 2 of the instant application and claims 3-4 of U.S. Patent No. 11,114,118 B2 include, a disk device comprising: a recording medium; a first actuator assembly including a first actuator block rotatably supported on a support shaft via a first bearing unit, a (first) suspension assembly extending from the first actuator block, and including a (first) magnetic head of such a suspension assembly; a second actuator assembly including a second actuator block rotatably supported on the support shaft via a second bearing unit, a (second) suspension assembly extending from the second actuator block, with such suspension assembly again including a (second) magnetic head.
Claim 2 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft, and one or more ball bearings (first ball bearing) disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft, and one or more ball bearings (second ball bearing) disposed between the support shaft and the second sleeve, which is also found in claim 3 of U.S. Patent No. 11,114,118 B2.
Moreover still, claim 2 of the instant application also recites wherein the first sleeve includes an annular end portion protruding toward the second sleeve with respect to the first ball bearing and opposed to the second sleeve with a gap therebetween, which corresponds to the claimed annular first step with the claimed gap associated therewith, as set forth in claim 4 of U.S. Patent No. 11,114,118 B2.
The limitations of an annular first step which projects from the first end surface and is located coaxial with the support shaft, and an annular second step which projects from the second end surface and is located coaxial with the support shaft, wherein the second step overlaps the first step in a radial direction of the first sleeve and is opposed to the first step and the first end surface with a gap therebetween, as set forth in claim 2 of the instant application, is found in claim 4 of U.S. Patent No. 11,114,118 B2.
As such, since the language of claim 2 of the instant application is readily found in at least claims 3-4 of U.S. Patent No. 11,114,118 B2, claim 2 is anticipated by claims 3-4 of U.S. Patent No. 11,114,118 B2.
Moreover, claim 2 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
As per claim 3 of the instant application, the recitation of "wherein the second sleeve includes an annular end portion protruding toward the first sleeve with respect to the second ball bearing and opposed to the first sleeve with a gap therebetween" corresponds structurally to the claimed "annular first step" and "annular second step" and associated "gap" disposed therebetween (as set forth in claim 4 of U.S. Patent No. 11,114,118 B2, as well as the limitation of the second ball bearings provided for in claim 2 of U.S. Patent No. 11,114,118 B2).
Claim 4 of the instant application, corresponds to the limitations provided for in at least claim 1 ("seal structure") of U.S. Patent No. 11,114,118 B2.  Note the terminology "configured to suppress leakage of lubricant from the first and second bearing unit to the outside of the first and second actuator blocks" is seen to be an intended purpose or use, met by the claimed seal structure of U.S. Patent No. 11,114,118 B2.
Claim 5 of the instant application, corresponds to the limitations set forth in claim 4 of U.S. Patent No. 11,114,118 B2 (e.g., including overlapping first and second steps as set forth in the claims).

Response to Arguments
Applicant’s arguments with respect to newly presented claims 2-5 have been considered, but based on the newly presented claims 2-5, and the interpretation of the claims of the references cited in the double patenting rejections, supra, the arguments presented by the Applicant are deemed moot - see the interpretation of the newly presented claim elements, with the elements of the references used in the double patenting rejection, above.
The Applicant should further note that for there to be anticipation of an element, the elements need not be recited verbatim.  
	For a prior art reference to anticipate in terms of 35 U.S.C. §102 (as also used in double patenting rejections of anticipation), every element of the claimed invention must be identically shown (claimed - in double patenting rejections) in a single reference, but this is not an “ipsissimis verbis” test.  In re Bond, 910 F.2d 831, 832, 15 USPQ2d 1566, 1567 (Fed. Cir. 1990). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688